Title: To James Madison from Alexander J. Dallas, 31 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        31 July 1815.
                    
                    The business of Fort Washington is a bad one. The inclosed papers will shew, that there is no plan, no responsibility, no honesty. I do not mean to inculpate Major L’Enfant, on the score of honesty; but his strange course of conduct is embarrassing in the extreme, and will render it impossible to give any explanation to Congress. If you approve of my report on the subject, be so good as to return it, with an expression of your approbation. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                